 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   JAE JEONG LYU,                           )   No. CV 19-5533 JVS (FFM)
                                              )
12                     Plaintiff,             )
           v.                                 )   JUDGMENT
13                                            )
                                              )
14   ROBERT HIGHT, et al.,                    )
                                              )
15                     Defendants.            )
                                              )
16
17         Pursuant to the Order Accepting Findings, Conclusions and Recommendations of
18   United States Magistrate Judge,
19         IT IS ADJUDGED that judgment is entered as follows:
20         (1)   plaintiff’s Lyu Two false arrest and false imprisonment claims against Cruz
21               are dismissed with prejudice;
22         (2)   plaintiff’s claims against Gravely and Hight are dismissed with prejudice;
23         (3)   plaintiff’s claims that Cruz testified falsely and conspired with others to
24               testify falsely are dismissed with prejudice; and
25         (4)   all other claims are dismissed without prejudice.
26
     DATED: March 4, 2020
27
28                                                        JAMES V. SELNA
                                                      United States District Judge
